Citation Nr: 1533109	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide and lead paint exposure.

2.  Entitlement to service connection for a pulmonary/respiratory disorder to include bronchitis and/or bronchiectasis, to include as secondary to herbicide and lead paint exposure.

3.  Entitlement to service connection for arthritis/gout of several joints to include cervical spine, lumbar spine, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders, to include as secondary to herbicide and lead paint exposure.

(The issues of service connection for right ear hearing loss, drug/medication dependency, to include as secondary to service-connected disabilities and/or claimed disorders, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), are the subject of and addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, March 2008, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran initially testified at a Board hearing before one of the undersigned Veterans Law Judges in January 2011 with respect to the hypertension, pulmonary/respiratory, and arthritis claims.  That Veterans Law Judge additionally took testimony as to a co-pay status issue at that time.  A transcript of that hearing is associated with the claims file.

Following that hearing, that Veterans Law Judge denied the co-pay status issue in a February 2012 decision.  

In a separate decision, the January 2011 Veterans Law Judge remanded bilateral hearing loss, tinnitus, hypertension, and pulmonary/respiratory claims for additional development.  The January 2011 Veterans Law Judge also remanded service connection claims for a cervical spine disorder, arthritis to include of the bilateral knees, drug/medication dependency, and a disability due to lead paint exposure, for an issuance of a statement of the case as required by Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran timely appealed those issues and asked for a second hearing in his May 2013 substantive appeals, VA Forms 9.  

During the pendency of that remand, the Veteran was awarded service connection for left ear hearing loss and tinnitus in a May 2013 rating decision.  As those awards of benefits represent the full benefit sought on appeal with respect to those issues, the Board will no longer address them at this time.  

The Veteran testified before a second undersigned Veterans Law Judge in July 2014 with respect to claims of service connection for drug/medication dependency, disability due to lead paint exposure, bilateral knee, cervical spine, arthritis, right ear hearing loss, hypertension, and pulmonary/respiratory disorders.  A transcript of that hearing is also associated with the claims file.

During that second hearing, the Veteran indicated that his arthritis claim involved the following joints: cervical spine, lumbar spine, bilateral shoulders, bilateral hips, bilateral knees, and bilateral ankles.  The Board has therefore combined the separately-appealed issues of bilateral knee, cervical spine, and arthritis disorders into a single, generalized arthritis claim for several joints including his cervical spine, lumbar spine, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders.  

Additionally, as the only overlapping issues between the Veteran's January 2011 and July 2014 hearing include hypertension, a pulmonary/respiratory disorder, and the generalized claim of arthritis of several joints including cervical spine, lumbar spine, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders, this panel decision will solely address those issues.  

The Veteran's other issues including right ear hearing loss, drug/medication dependency, and a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which were addressed only in the July 2014 hearing, will be addressed in a separate, companion single-Veterans Law Judge Board decision by the July 2014 Veterans Law Judge.

Also, in light of the Veteran's testimony during his second hearing that all of the claimed disorders already on appeal-with the exception of his right ear hearing loss and drug/medication dependency-were due to lead paint exposure, the Board has incorporated that allegation into the claimed disorders already on appeal instead of as a separate claim of service connection as it was previously characterized below.  The Board will therefore no longer address the claim of service connection for a disability due to lead paint exposure as an individualized claim on appeal.

As a final matter, in July 2015 letter, the Veteran was informed of his right to a hearing before a third Veterans Law Judge as to the arthritis, hypertension, and pulmonary/respiratory issues, addressed in this panel decision.  The Veteran waived his right to another hearing before a third Veterans Law Judge in a May 2015 correspondence.  The Board will therefore proceed with adjudication of the panel decision at this time with a third Veterans Law Judge who has not held a hearing with the Veteran, as he has requested.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the limited information with regards to the Veteran's period of service and his allegations of record, the Board finds that a remand is necessary for several reasons.  

First, the Board notes that it does not appear that all of the service personnel records for the Veteran have been obtained and associated with the claims file.  

Throughout the appeal period, the Veteran avers that he was exposed to herbicides as a result of his aircraft squadron landing in Vietnam and/or flying through Vietnamese airspace on missions; he stated that he was part of the flight crew that worked on the planes and particularly "cleaned all of the herbicides off the planes."  He also indicated that the aircraft he worked on had live ordinance and tanks of herbicides attached.  

The Board notes that the Veteran's Form DD-214 reveals he was attached to Fighter Squadron 44, which appears to have been mainly McDonnell Phantom aircraft during the Veteran's period of service.  Additional research seems to indicate that Fighter Squadron 44 may have been assigned to Japan, Korea, or Thailand during the Veteran's period of service.  Such research, however, conflicts with the information in the Veteran's service treatment records, which indicates that he was assigned to the U.S.S. Franklin Delano Roosevelt (CVA-42) (U.S.S. FDR).  

In light of these apparently conflicting unit assignments, the Board notes that information in his service personnel records may potentially be extremely vital to this case.  For instance, if the Veteran had service in certain countries, such as Thailand, during his period of service, such information would be relevant to development with regards to herbicides.  His service personnel records may also further illuminate what type of aircraft the Veteran worked on, and may also corroborate the Veteran's assertions that the planes he worked with carried both ordinance and herbicides during their missions.  Accordingly, as the Veteran's service personnel records may better illuminate the Veteran's actual location and circumstances of his period of service, a remand is necessary in order to obtain any and all outstanding service treatment and personnel records.  

Secondly, after reviewing the claims file, the Board notes that the Joint Services Records Research Center (JSRRC) memorandum with regards to secondary herbicide exposure is not in the claims file, nor is the new January 2015 IOM Report with respect to C-123 aircraft and reservists' herbicide exposure.  Both of those documents are potentially relevant to the Veteran's claims and contentions on appeal and therefore must be associated with the claims file on remand.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (development provisions contained in the M21-1MR are substantive rules that are equivalent of VA regulations); Cf. Patton v. West, 12 Vet. App. 272 (1999), (PTSD development guidelines in M21-1MR are considered substantive rules) vs. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and VAOPGCPREC 4-2000 (asbestos-related claims guidelines are not substantive rules as there is no presumption of exposure based on shipboard or any other type of service).

Moreover, the Veteran has averred on appeal that his hypertension, arthritis, and pulmonary/respiratory disorders are related due to lead paint exposure, as lead paint was used to paint the aircraft and/or the ship he worked on.  The Board notes that no VA examination of his claimed hypertension, arthritic, or pulmonary/respiratory disorders has been provided to the Veteran as of this time, and the Board finds that the low threshold for obtaining such an examination has been met.  Accordingly, all of those claims are remanded at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  The AOJ should associate with the claims file the JSRRC memorandum decision found in the M21-1MR at IV.ii.2.C.10.m, the Training Letter 10-06, and the January 2015 IOM Report with respect to C-123 aircraft and reservists' herbicide exposure.  The Veteran and his representative should be so notified of the relevant documents associated with the claims file.

3.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2013 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his pulmonary/respiratory disorder to include bronchitis and/or bronchiectasis, hypertension, and any arthritic conditions of his several joints including cervical spine, lumbar spine, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  The Veteran should be asked to submit any additional argument, allegations, and/or evidence of any herbicide or lead paint exposure as a result of his military service.  The Veteran is asked to be as specific in the dates, places and circumstances of such service exposure to herbicides and/or lead paint as possible.


6.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any hypertensive disorder.  

Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include any lead paint exposure therein.  

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of any current hypertension.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

The Board reminds the examiner that currently the Veteran is not shown to be exposed to herbicides as a result of his service, nor is he presumed to be exposed to herbicides therein.  

However, the examiner should also consider herbicide exposure as an etiological cause of the Veteran's hypertension if the subsequent development to this remand demonstrates actual or presumed exposure to herbicides as a result of military service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA respiratory examination in order to ascertain the etiology of any pulmonary/respiratory disorder, to include bronchitis and/or bronchiectasis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any pulmonary/respiratory disorder found, to include bronchitis and/or bronchiectasis.  If the Veteran does not have any pulmonary/respiratory disorder, such should be specifically noted in the claims file and an explanation of those findings should be provided.

Then, the examiner must opine as to whether any pulmonary/respiratory disorder found, to include any bronchitis and/or bronchiectasis, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include any lead paint exposure therein.  

The examiner should specifically address the Veteran's noted treatment during military service for acute bronchitis and an upper respiratory infection (URI) in May, July, September and November 1972 in his service treatment records.  The examiner should also discuss the normal pulmonary/respiratory findings on his January 1973 separation examination.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

The examiner should also discuss the Veteran's contentions that his respiratory/pulmonary issues during service resulted in him being removed from the flight deck at that time and have been present since that time.  Specifically, the examiner should discuss whether the Veteran's pulmonary/respiratory disorder is chronic in nature and whether the initial manifestations of such a chronic disorder began during military service or within one year of discharge therefrom.  

The Board reminds the examiner that currently the Veteran is not shown to be exposed to herbicides as a result of his service, nor is he presumed to be exposed to herbicides therein.  

However, the examiner should also consider herbicide exposure as an etiological cause of the Veteran's pulmonary/respiratory disorder if the subsequent development to this remand demonstrates actual or presumed exposure to herbicides as a result of military service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician in order to determine whether his claimed arthritis of several joints including cervical spine, lumbar spine, bilateral knee, bilateral ankle, bilateral hip, and bilateral shoulders, is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must state any and all lumbar spine, cervical spine, bilateral knee, bilateral ankle, bilateral hip and bilateral shoulder disorders found, to include any arthritic conditions thereof.  

The examiner should additionally consider whether any diagnosis of gout or rheumatoid arthritis of the claimed joints or regions is appropriate.

If the examiner finds that that no diagnosis of any condition with respect to those claimed regions can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.  Such should be noted for each specified region as appropriate.

For any lumbar spine, cervical spine, bilateral knee, bilateral ankle, bilateral hip, and/or bilateral shoulder disorders found, to include any and all arthritic/gout conditions thereof, the examiner should opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include any lead paint exposure therein.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or during or since discharge from service.

The examiner should also specifically address all pertinent evidence of record, as appropriate.  Specifically, the Board requests that the examiner address the significant post-service evidence in the Social Security Administration (SSA) records documenting several orthopedic workers compensation injuries of his claimed regions while a psychiatric ward technician, as well as the lack of any in-service evidence of treatment, diagnosis, or complaints of injury or pain in those claimed regions.  The examiner should also address the January 1973 separation examination which revealed a normal orthopedic examination at that time.  

The examiner should also address whether there is any evidence of arthritis within one year of discharge from military service, and if so, whether any claimed symptomatology during service or within that one year of discharge therefrom were initial manifestations of any arthritic conditions of those relevant regions.  

The Board reminds the examiner that currently the Veteran is not shown to be exposed to herbicides as a result of his service, nor is he presumed to be exposed to herbicides therein.  

However, the examiner should also consider herbicide exposure as an etiological cause of the Veteran's claimed arthritis disorders if the subsequent development to this remand demonstrates actual or presumed exposure to herbicides as a result of military service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension, pulmonary/respiratory to include bronchitis and/or bronchiectasis, and arthritis of several joints including his cervical spine, lumbar spine, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders, all of which to include as secondary to herbicide and lead paint exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________                 ______________________________
               J. A. MARKEY		         K. J.  ALIBRANDO
            Veterans Law Judge,  	         	         Veterans Law Judge,
       Board of Veterans' Appeals		    Board of Veterans' Appeals




____________________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




